 

CRIMSON FOREST ENTERTAINMENT GROUP INC.

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of October 18, 2014,
by and between CRIMSON FOREST ENTERTAINMENT GROUP INC., a Nevada corporation
(the “Company”), and CHINA FILM ASSIST CO, a company organized in The Peoples’
Republic of China (the “Investor”).

 

WHEREAS, the Company desires to issue and sell to the Investor shares of its
Common Stock, $0.0001 par value per share (the “Common Stock”),on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Investor desires, upon the terms and conditions stated set forth in
this Agreement, to purchase shares of Common Stock from the Company.

 

NOW THEREFORE, the parties hereto agree as follows:

 

SECTION 1
PURCHASE OF SECURITIES

 

1.1 The Transaction.

 

(a) Under the terms and subject to the conditions contained in this Agreement,
the Investor agrees to purchase from the Company and the Company agrees to sell
and issue to the Investor at the Closings an aggregate of Ten Million
(10,000,000) shares of Common Stock (the “Shares”) for an aggregate purchase
price of Five Million United States Dollars (USD$ 5,000,000) (the “Purchase
Price”).

 

1.2 Closings. The issuance and delivery of the Shares shall be held at multiple
closings (the “Closings”) on the following schedule, to occur at such place as
the parties shall mutually agree:

 

●10% of the Shares shall be purchased upon execution of this Agreement;     ●40%
of the Shares shall be purchased on or before December 15, 2014     ●50% of the
Shares shall be purchased on or before January 15, 2015

 

1.3 Delivery. At each Closing (a) the Investor shall deliver to the Company a
wire transfer of immediately available funds for the Purchase Price payable at
such Closing, with the funds to be sent to the bank account listed on Exhibit A
hereto, and (b) the Company shall deliver to the Investor or its designee a
certificate (or certificates) representing the Shares purchased at such Closing,
registered in such name and in such denominations as shall be reasonably
requested by the Investor, or irrevocable instructions delivered to the
Company’s transfer agent to issue and deliver such certificate(s)to the Investor
promptly following the Closing, but in any event within five (5) business days
following the Closing.

 

1 | P a g e

 

 

1.4 Regulatory Cooperation. Each party agrees to reasonably cooperate with the
other with respect to any disclosure or communication relating to this Agreement
and the transactions contemplated hereby with the U.S. regulatory authorities,
including the Securities and Exchange Commission (“SEC”)and Internal Revenue
Service (“IRS”). The Investor understands and agrees that the rules and
regulations of the SEC require the Company to disclose publicly this Agreement
and the name of the Investor. If requested by the Company, the Investor shall
complete and deliver to the Company a validly executed IRS Form W-8 BEN or IRS
Form W-9, as applicable, establishing the Investor’s exemption from U.S.
withholding tax.

 

1.5 Use of Proceeds. The Company agrees that it will use the net proceeds from
the sale of the Shares hereunder for production, development and marketing of
the following film, or such other films as the parties may mutually agree after
the date hereof:

 

(a) Convergence

 

SECTION 2
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

The Investor hereby represents, warrants and covenants to the Company as
follows:

 

2.1 Purchase for Own Account. The Investor is acquiring the Shares solely for
investment for the Investor’s own account not as a nominee or agent and not with
a view to the resale or distribution of any part thereof, and that the Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Investor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares.

 

2.2 Disclosure of Information. The Investor has received all the information it
considers necessary or appropriate for deciding whether to acquire the Shares.
The Investor further represents that it has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Shares and the business, properties, prospects and financial
condition of the Company.

 

2.3 Investment Experience. The Investor represents that it is an investor in
private offerings of securities and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of its investment in the Shares. The Investor acknowledges that
any investment in the Shares involves risk and that it is able to hold the
Shares in accordance with applicable legal restrictions and to suffer a loss of
its investment in the Shares.

 

2 | P a g e

 

 

2.4 Compliance with Law. The Investor (a) is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the SEC, as presently in effect, or (b)
is not a U.S. Person, as such term is defined in Regulation S of the SEC, as
presently in effect, was not formed under the laws of any United States
jurisdiction and was not formed for the purpose of investing in securities not
registered under the Securities Act of 1933. The Investor has satisfied itself
as to the full observance of the laws of its jurisdiction in connection with
this Agreement, including (i) the legal requirements within its jurisdiction for
the purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may be required,
and (iv) the tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Shares. The Investor’s subscription
and payment for, and continued ownership of the Shares, will not violate any
applicable securities or other laws of the Investor’s jurisdiction.

 

2.5 Further Limitations on Disposition. Without in any way limiting the
representations of the Investor set forth herein, the Investor further agrees
not to make any disposition of all or any portion of the Shares unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 2.5, and:

 

(a) there is then in effect a registration statement under the Securities Act of
1933, as amended (the “Act”), covering such proposed disposition and such
disposition is made in accordance with such registration statement, after which
any further transfers of the Shares shall not be bound by this Section 2.5; or

 

(b) an opinion of counsel is delivered to the Company, in form and substance
reasonably satisfactory to the Company, that such disposition will not require
registration of such shares under the Act.

 

2.6 Legend. The Investor understands and agrees that the Shares are not being,
and will not be, registered for resale under the Act and that the certificate(s)
evidencing the Shares will bear substantially the following legend:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”

 

3 | P a g e

 

 

SECTION 3
Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Investor that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as now conducted. The Company is duly qualified to transact
business and is in good standing in the State of California and each other
jurisdiction in which the failure to so qualify would have a material adverse
effect on the Company.

 

3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder, and the authorization, issuance (or reservation for
issuance), sale and delivery of the Shares has been taken or will be taken prior
to each Closing.

 

3.3 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
questions the validity of this Agreement, the right of the Company to enter into
this Agreement, or to consummate the transactions contemplated hereby.

 

3.4 Absence of Required Consents; No Violations. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for the filing of a Form D with the
Securities and Exchange Commission and applicable state securities filings. The
Company is not in violation or default of any provision of its Articles of
Incorporation or Bylaws. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, or under any instrument, judgment, order, writ, decree,
understanding or contract applicable to the Company or result in an event that
creates any lien, charge or encumbrance upon any material assets of the Company
or causes the suspension, revocation, impairment, forfeiture or nonrenewal of
any material permit, license, authorization or approval applicable to the
Company, its business or operations or any of its assets or properties, except
for such results which would not have a material adverse effect on the Company.

 

3.5 Offering. Subject in part to the truth and accuracy of the Investor’s
representations set forth in Section 2 hereof, the offer, sale and issuance of
the Shares as contemplated by this Agreement is exempt from the registration
requirements of the Act and the registration or qualification requirements of
applicable state securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.

 

3.6 Valid Issuance of Common Stock. The Shares of Common Stock issuable to the
Investor hereunder, when issued, paid for and delivered in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid and
non-assessable, and free of restrictions on transfer other than restrictions on
transfer under this Agreement and under applicable federal and state securities
laws.

 

4 | P a g e

 

 

SECTION 4
MISCELLANEOUS

 

4.1 Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of the Company and Investor contained in or made
pursuant to this Agreement shall be true and correct on each Closing (except for
representations and warranties which expressly speak as of a certain date) and
shall survive the execution and delivery of this Agreement and each Closing
hereunder and shall not be affected by any investigation of the subject matter
thereof made by or on behalf of the Investor or the Company.

 

4.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Shares except as otherwise provided herein). Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

4.3 Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.

 

4.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. In the event any signature hereto is delivered by PDF or
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing with the same force and effect as if such
signature page were an original thereof.

 

4.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

4.6 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when sent by facsimile to the number set forth
on the signature page hereto if sent before 5:00 p.m. recipient’s local time on
a business day, or on the next business day if sent by facsimile to the number
set forth on the signature pages hereto sent after 5:00 p.m. recipient’s local
time on a business day, with a copy to follow given on the next business day in
compliance with clause (d) of this sentence; (c) three business days after
deposit in the U.S. mail as certified mail, return receipt requested, postage
prepaid and addressed to the other party at the address set forth on the
signature pages hereto; or (d) the next business day after deposit with a
national overnight delivery service, postage prepaid, addressed to the parties
as set forth on the signature pages hereto with next business day delivery
guaranteed, provided that the sending party receives a confirmation of delivery
from the delivery service provider. Each person making a communication hereunder
by facsimile shall promptly confirm by telephone to the person to whom such
communication was addressed each communication made by it by facsimile pursuant
hereto but the absence of such confirmation shall not affect the validity of any
such communication. A party may change or supplement the addresses given on the
signature pages hereto, or designate additional addresses, for purposes of this
Section 4.6 by giving the other party written notice of the new address in the
manner set forth above, but such notice shall be effective only upon actual
receipt.

 

5 | P a g e

 

 

4.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of each of the parties hereto. Any amendment or waiver effected
in accordance with this paragraph shall be binding upon the Investor, each
future holder of the Shares, and the Company.

 

4.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

4.9 Expenses. Each party hereto shall bear and be responsible for all fees,
costs and expenses incurred by such party with respect to the negotiation of
this Agreement and the consummation of the transactions contemplated hereby.

 

4.10 Interpretation. This Agreement has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Agreement. Each party has had an opportunity to consult with experienced
and knowledgeable legal counsel. Accordingly, any rule of law or legal decision
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it is not applicable and is waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the purpose
of the parties and this Agreement.

 

4.11 Language. This agreement has been prepared in English, and the English
version thereof shall prevail and be binding even though a Chinese translation
may also be prepared.

 

4.12 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

* * *

 

[Signature page follows]

 

6 | P a g e

 

 

IN WITNESS WHEREOF, each party has executed this Stock Purchase Agreement as of
the date first written above.

 

COMPANY:   INVESTOR:       CRIMSON FOREST ENTERTAINMENT GROUP INC.   CHINA FILM
ASSIST CO           By: /s/ Jonathan Lim   By: /s/ Geng Ling Name: Jonathan Lim
  Name: Geng Ling Title: Chief Executive Officer   Title: Chief Executive
Officer

 

Address:   Address:   8335 Sunset Boulevard, Suite 238       West Hollywood, CA
90069   Facsimile:           Facsimile:      

 

Signature page to Stock Purchase Agreement

 

7 | P a g e

 



